      Case 3:20-mj-04089-CDB Document 10 Filed 06/26/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   DAVID A. PIMSNER
     Assistant U.S. Attorney
 4   Arizona State Bar No. 007480
     E-mail: david.pimsner@usdoj.gov
 5   Two Renaissance Square
     40 North Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone: (602) 514-7500
 7   Attorneys for Plaintiff
 8                        IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
     United States of America,                                     20-mj-4089-CDB
11
                           Plaintiff,                   GOVERNMENT’S NOTICE OF
12                                                      AUTOMATIC EXTENSION OF
              vs.                                     SPEEDY TRIAL CLOCK PURSUANT
13                                                         TO 18 U.S.C. § 3161(b)
14   Loren Reed,
15                         Defendant.
16          The defendant was arrested on June 2, 2020, and the government initiated this felony
17   case via complaint. Although 18 U.S.C. § 3161(b) requires that an indictment issue within
18   30 days from a defendant’s arrest or the service of a summons, D. Ariz. General Orders
19   20-12 (issued March 16, 2020), 20-20 (issued April 16, 2020), 20-26 (issued May 28,
20   2020), and 20-27 (issued June 17, 2020) have suspended grand jury proceedings from
21   March 16, 2020 until further order of the court. These General Orders were issued to
22   address the same public health concerns related to COVID-19 described in General Orders
23   20-10 and 20-13, which have been superseded by General Order 20-15 (issued March 20,
24   2020) and extended by General Order 20-17 (issued March 27, 2020), General Order 20-
25   20 (issued April 16, 2020), and General Order 20-26, all of which recognize continued
26   COVID-19 health concerns. Based on the General Orders and the grand jury’s normal
27   schedule, the grand jury will not be in session in the District of Arizona during the 30 days
28   following the defendant’s arrest.
      Case 3:20-mj-04089-CDB Document 10 Filed 06/26/20 Page 2 of 3




 1          The Speedy Trial Act automatically provides for an additional 30 days in which to
 2   seek an indictment “when no grand jury has been in session during [the] thirty-day period”
 3   following a defendant’s arrest. 18 U.S.C. § 3161(b). No government motion is required.
 4   See United States v. Mann, 701 F.3d 274, 284–85 (8th Cir. 2012) (“The plain language of
 5   section 3161(b) is unambiguous: where a grand-jury is not in session during the thirty-day
 6   period, ‘the period of time for filing of the indictment shall be extended an additional thirty
 7   days.’ 18 U.S.C. § 3161(b). Pursuant to the language of the statute, the extension of time
 8   is automatic; no Government motion is required.”) In General Orders 20-12, 20-20, and
 9   20-27, this Court also stated: “Pursuant to 18 U.S.C. § 3161(b), if any individual is charged
10   in this district with a felony during this period when the grand jury is not in session, the
11   period of time for presenting the case to the grand jury shall be extended an additional
12   thirty days from the indictment deadline.”
13          Because no grand jury will be in session in the District of Arizona during the 30
14   days immediately following the defendant’s arrest due to the previously identified General
15   Orders, the government hereby gives notice that the indictment deadline is automatically
16   extended for 30 days pursuant to 18 U.S.C. § 3161(b).
17          Respectfully submitted this 26th day of June, 2020.
18                                              MICHAEL BAILEY
19                                              United States Attorney
                                                District of Arizona
20
                                                s/ David A. Pimsner
21
                                                DAVID A. PIMSNER
22                                              Assistant United States Attorney
23
24
25
26
27
28


                                                  -2-
       Case 3:20-mj-04089-CDB Document 10 Filed 06/26/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on the 26th, I electronically transmitted the attached document
 3   to the Clerk’s Office using the CM/ECF System for filing a copy to the following CM/ECF
 4   registrants:
 5
     Luke Mulligan
 6
 7
     s/ Norma Hernandez
 8   U.S. Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -3-
